DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
The newly submitted information disclosure statement (IDS) on 10/13/2021 has been fully considered by the examiner. Upon review of the new cited art in the IDS, the reasons for allowance are maintained.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 8/20/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/20/2021.
In Applicant’s reply filed 8/20/2021, Applicant has updated the status of claims 16-20 as withdrawn. According to the Examiner’s Amendment below, withdrawn claims 16-20 are now canceled.
Terminal Disclaimer
The terminal disclaimer filed on 9/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,702,125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
The examiner’s amendment from the prior Office Action is maintained and repeated below:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Bruggeman (Reg. No. 58,991) on 9/23/2021.
The application has been amended as follows: 
Cancel withdrawn claims 16-20.
Upon review and consideration of all the IDS of record and examiner’s own search, the reasons for allowance are maintained from the previous Office Actions and repeated here:
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Muller et al. herein referred to as “Muller” (USPPN 20040104649, previously cited by Applicant in the IDS filed 12/12/2018) fails to teach or disclose each of the claim features of independent claims 1 and 10, including the features of the dishwasher rack, torsion spring, pawl and ratchet, whereby the pawl and ratchet are useful in locking the dishwasher in position, in combination with the other features of each independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711